      Case 4:19-cv-02709 Document 60 Filed on 06/11/21 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         June 14, 2021
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk

                                 HOUSTON DIVISION

NICHOLE SCOGGINS,                  §
                                   §
        Plaintiff,                 §
VS.                                §                CIVIL ACTION NO. 4:19-CV-2709
                                   §
CHI ST. LUKE'S HEALTH- BRAZOSPORT, §

        Defendant.                              §

          ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Pending before the Court in the above referenced proceeding is Defendant's Motion for

Summary Judgment (Doc. No. 32); Plaintiffs Response in Opposition (Doc. No. 36);

Defendant's Reply in Support (Doc. No. 37); Judge Stacy's Memorandum and Recommendation

(Doc. No. 42) that the Court grant the Defendant's Motion for Summary Judgment; Plaintiffs

Objections (Doc. No. 43) to the Memorandum and Recommendation; and Defendant's Response

to Plaintiffs Objections to the Magistrate's Memorandum and Recommendation (Doc. No. 59).

       The Court has carefully reviewed, de nova, the filings, the applicable law, the Magistrate

Judge's Memorandum and Recommendation, and the objections thereto, and agrees with the

Magistrate Judge's conclusions. Accordingly, it is hereby

       ORDERED that Plaintiff Objections (Doc. No. 43) are OVERRULED; the

Memorandum and Recommendation (Doc. No. 42) is ADOPTED; and Chi St. Luke's Health­

Brazosport's Motion for Summary Judgment (Doc. No. 32) is GRANTED. It is further
Case 4:19-cv-02709 Document 60 Filed on 06/11/21 in TXSD Page 2 of 2




ORDERED that Plaintiffs case is DISMISSED WITH PREJUDICE.

Entry of this Order shall constitute entry of final judgment.

SIGNED at Houston, Texas, this          1 I �day of June 2021.


                                                  ANDREWS. HANEN
                                            UNITED STATES DISTRICT JUDGE
